Name: Council Regulation (EEC) No 1131/85 of 30 April 1985 amending Regulation (EEC) No 682/81 adjusting the Community loan mechanism designed to support the balances of payments of Member States
 Type: Regulation
 Subject Matter: monetary economics;  monetary relations;  EU finance
 Date Published: nan

 1 . 5. 85 Official Journal of the European Communities No L 118/59 COUNCIL REGULATION (EEC) No 1131/85 of 30 April 1985 amending Regulation (EEC) No 682/81 adjusting the Community loan mechanism designed to support the balances of payments of Member States Whereas balance of payments difficulties justifying recourse to the mechanism may be due to factors other than an increase in price of petroleum products ; whereas it is appropriate to refrain in future from subjecting implementation of the mechanism to the pressure of a specific cause of external disequilibrium, HAS ADOPTED THIS REGULATION : THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Article 235 thereof, Having regard to the proposal from the Commis ­ sion ('), submitted following consultation with the Monetary Committee, Having regard to the opinion of the European Parliament (2), Whereas the Community loan mechanism set up by Regulations (EEC) No 397/75 (3) and (EEC) No 398/75 (4) and adjusted by Regulation (EEC) No 682/81 Is) has proved effective ; Whereas the Community ought to be in a position to provide, on equal terms of access, medium-term support to any Member State experiencing balance of payments problems and undertaking to adopt an economic and monetary programme designed to ensure the adjustment necessary for better convergence within the Community ; Whereas it is appropriate to introduce a rule governing access by each Member State to the Community loan mechanism ; Sole Article Regulation (EEC) No 682/81 is hereby amended as follows : 1 . At the end of Article 1 , 'directly or indirectly related to an increase in prices of petroleum products' is deleted. 2. In the first sentence of Article 6, '6 000 million ECU' is replaced by '8 000 million ECU'. 3. The following is inserted after the first sentence of Article 6 : 'Normally no Member State may borrow more than 50 % of the borrowing authorized under this ceiling.' This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 April 1985. For the Council The President G. ANDREOTTI o OJ No C 167, 27. 6. 1984, p. 8 , 2 OJ No C 94, 15. 4. 1985. 0 OJ No L 46, 20. 2. 1975, p. 1 . (4) OJ No L 46, 20. 2. 1975, p. 3 . 4 OJ No L 73, 19 . 3 . 1981 , p. 1 .